Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationship is an electronic switch. 
In absence of essential structural positive relationship of the electronic switch, it remains uncertain as to how the electronic switch is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the electronic switch, it remains uncertain as to whether the electronic switch is structurally part of the claimed device.
	Dependent claims 2-9 are necessarily rejected since they depend upon rejected base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of 
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koyabashi et al (USPgPub 20140265910, of record) in view of Korean document KR 10-2013-0071292 (of record).
Kobayashi et al disclose applicant’s claimed plasma generation system including:
	a reference clock (abstract, summary of invention, paras. 0034-0045) configured to generate a reference signal; and a plurality of solid-state generator modules, the solid-state generator modules each configured to generate an output based on the reference signal from the reference clock.
	The limitation “each solid-state generator module linked to an electronic switch and each electronic switch linked to the 
	Kobayashi et al differ from applicant’s claimed plasma generating system in that Kobayashi et al do not disclose a processing chamber configured to receive the output of at least two of the solid-state generator modules to combine the outputs of said solid state generator modules therein, as claimed by applicant.
	However, Korean document KR-2013-0071292 is cited for showing a processing chamber which would receive output of at least two of the solid-state generator modules to combine the outputs of said solid state generator modules therein.
	Therefore, it would have been obvious to one of ordinary skill in the art to provide Kobayashi et al’s plasma generation system including the processing system, as taught by the Korean document KR-2013-0071292 for receiving the output of at least two of the solid-state generator modules to combine the outputs of said solid state generator modules.
	As to claim 8, Koyabashi et al disclose the solid state generator modules connected in a phase lock loop (PLL) such that the outputs of the solid state generator modules have a shared phase (paras. 0034-0039, 0042-0043).
.

Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2-7, prior art of the record does not disclose applicant’s claimed plasma generation system of claim 2, which includes all limitations of base claim 1, further including an I/Q modulator configured to demodulate a signal at an input to the processing chamber into an I/Q signal, wherein the plasma generation system is further configured to:
	determine a voltage standing wave ratio (VSWR) and a reflection coefficient of the I/Q signal;
	calculate a first impedance of one of the solid-state generator modules based on the VSWR and the reflection coefficient; and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879